 
Exhibit 10.3
 
EXECUTION VERSION


OPTION AGREEMENT




This Option Agreement (“Agreement”), effective September 14, 2012 (the
“Effective Date”), is entered into by and between Lakes Kean Argovitz Resorts –
California, LLC (the “Seller”) and Penn National Gaming Inc., or its assignee or
nominee (“Buyer”), with Buyer and Seller being referred to herein as the
"Parties," and solely for purposes of the covenants set forth in Section
10(a)(i), (ii), (vi), (viii), and (ix), and Section 13 hereof, the term “Seller”
shall include the members, owners, successors, and assigns of Lakes Kean
Argovitz Resources – California, LLC, including Lakes Entertainment, Inc.


1.           Grant of Option.  In consideration of the mutual promises and
covenants set forth in this Agreement and payment of One Hundred Dollars ($100)
by Buyer to Seller, the receipt of which is hereby acknowledged, Seller hereby
grants to Buyer the exclusive right and option to purchase the Property (as
defined herein) (“Option”) upon the terms and conditions set forth in this
Agreement.  “Property” as used in this Agreement shall collectively mean the
following:


(a)           Approximately 98 acres of land and all appurtenances and
hereditaments thereto (“Land”) located adjacent to the Jamul Indian Village
reservation in San Diego County, California, and identified more particularly on
Exhibit A attached hereto and incorporated by this reference;


(b)           All buildings, structures and improvements now or hereafter
erected or situated on the Land or any portion thereof (“Improvements”);


(c)           Any land lying in the bed of any street, road or avenue, opened or
proposed, in front of or adjoining the Land or any portion thereof, to the
center line thereof, and any strips adjacent to the Land or any portion thereof,
and all right, title and interest of Seller in and to any award made or to be
made in lieu thereof and in and to any unpaid award for damage to the Land and
Improvements or any portion thereof by reason of any change of grade of any
street (“Additional Land”);


(d)           All rights, privileges, grants and easements appurtenant to
Seller's interest in the Land and the Improvements, if any, including, without
limitation, all of Seller's right, title and interest, if any, in and to all
permits, approvals, easements, licenses, covenants and other rights-of-way or
other appurtenances used in connection with the beneficial use and enjoyment of
the Land and the Improvements (“Additional Rights”); and


(e)           Any other property interests held by Seller in connection with the
ownership of the Land, Improvements, Additional Land and Additional Rights.


2.           Option Period:  The option period shall be a period beginning on
the Effective Date and continue through midnight of last day before the tenth
(10th) anniversary of the Effective Date (the “Option Period”).


3.           Exercise:  If Buyer decides, in its sole discretion, to exercise
the Option, Buyer must give written notice thereof to Seller (the “Exercise
Notice”), which notice must be received by Seller no later than 5:00 pm on the
last day of the Option Period, and upon such exercise, the following shall
apply:


(a)           Closing Date.  Conveyance of the Property to Buyer, payment of the
Purchase Price (as defined below) to Seller and performance of the Parties'
obligations under this Agreement, shall constitute the "Closing."  Buyer and
Seller shall consummate the Closing by using Buyer’s title insurance agent for
the delivery of the closing documents required hereunder by mail, subject to
such escrow arrangements as are reasonably acceptable to Buyer and Seller. The
Closing shall be held on any date (such date being the "Closing Date")
designated by Buyer upon at least ten (10) days prior written notice, but in no
event may Closing occur later than sixty (60) days after the date of the
Exercise Notice.
 
 
 

--------------------------------------------------------------------------------

 


(b)           Buyer's Closing Obligations.  At the Closing, Buyer shall perform
the following:


(i)           pay to Seller through the Title Company (as defined below) by wire
transfer the balance of the Purchase Price;


(ii)          deliver to Seller such certificates and approvals reasonably
requested by Seller to evidence that the purchase of the Property and the
performance of Buyer’s obligations under this Agreement have been validly
approved and authorized by Buyer, and that the person executing all documents on
behalf of Buyer has been authorized by Buyer to execute and deliver such
documents;


(iii)         pay or cause to be paid the premium for owner’s title insurance,
all costs and fees of the closing agent, if any, all transfer recording fees or
“transfer taxes” payable upon recording of the deed from Seller and all other
sums required to be paid by Buyer under the terms of this Agreement; and


(iv)         deliver to Seller all documents necessary to effectuate the
transaction contemplated hereby, including any documents that are reasonably
requested by Seller that are customarily executed by buyers in connection with
similar transactions.


(c)           Seller's Closing Obligations.  At the Closing, Seller shall
perform the following:


(i)           deliver a duly executed and acknowledged grant deed (the “Grant
Deed”) to Buyer, conveying to Buyer fee simple title to the Property together
with all improvements, rights, alleys, ways, waters, privileges, easements,
rights of way, appurtenances, and advantages benefiting the Property, which
title shall be good and marketable and as otherwise set forth in Section 3(e)
hereof;


(ii)           complete the reporting requirements and execute the affidavit
required by Section 1445(b)(2) of the Internal Revenue Code of 1986 (as amended)
(the “Code”) and other applicable laws, as existing and in effect on such
Closing Date, and Seller shall be responsible for filing such affidavit as
required by the Code;


(iii)          deliver to Buyer all documents necessary to effectuate the
transaction contemplated hereby including, without limitation, an affidavit of
title as may be reasonably requested by the Title Company (as defined below),
and any other documents required to be delivered pursuant to this Agreement, and
any other documents that are reasonably requested by Buyer and are customarily
executed by sellers in connection with similar transactions; and


(iv)          deliver to Buyer such certificates and approvals reasonably
requested by Buyer to evidence that the sale of the Property and the performance
of Seller’s obligations under this Agreement have been validly approved and
authorized by Seller, and that the person executing all documents on behalf of
Seller has been authorized by Seller to execute and deliver such documents.
 
 
(d)           Adjustments; Special Assessments.  All costs, including, without
limitation, real property taxes, utilities, sewer charges, water charges,
insurance, and any and all costs relating to the ownership of the Property shall
be borne by Seller until Closing.  Current real estate taxes, sewer charges and
water charges shall be apportioned and payable on and as of the date of
Closing.  Any amounts due either party as a result of such apportionment shall
be paid by the appropriate party at Closing.


(e)           Quality Of Title.


(i)           Condition of Title.  Seller shall convey good and marketable fee
simple title to the Property to Buyer, or its designees, at closing by Grant
Deed.  Evidence of delivery of marketable fee simple title shall be the issuance
of a CLTA Standard Coverage Policy of Title Insurance (1973) (the “Owner’s
Policy”), in the full amount of the Purchase Price by First American Title
Insurance Company (the “Title Company”), insuring fee simple title to the
Property in Buyer, subject only to the exceptions set forth in the report of
title issued by the Title Company and reasonably acceptable to Buyer.
 
 
2

--------------------------------------------------------------------------------

 


(ii)          Title Report.  Buyer shall obtain a title report and binder at
Buyer’s expense, together with appropriate endorsements, and will advise Seller
in writing within forty-five (45) days from the Effective Date whether title to
the Property is acceptable to Buyer.  In the event that title to the Property is
not acceptable, Buyer shall so notify Seller in writing (the "Title Notice") of
Buyer's specific objection(s) thereto (the "Unacceptable Matters").  Whether or
not the same are specifically identified as Unacceptable Matters, Seller shall
cause all monetary liens and mortgages recorded against the Property to be
removed as a lien against the Property as of the Closing Date.


(iii)         Unacceptable Matters.


(A)           Within ten (10) days following Seller's receipt of the Title
Notice, Seller must give Buyer written notice (the "Seller's Title Notice") of
which Unacceptable Matters Seller is unwilling to remove (other than those
matters Seller is obligated to remove pursuant to Section 3(e)(ii)
above).  Items set forth in the title report and not identified as Unacceptable
Matters in the Title Notice shall be “Permitted Title Exceptions.”


(B)           In the event that Seller elects, in Seller’s Title Notice, not to
remove any particular Unacceptable Matter noted in the Title Notice then, within
five (5) days following Buyer's receipt of the Seller's Title Notice, Buyer must
elect, at Buyer's option, to (1) accept title to the Property subject to the
Unacceptable Matters that Seller has indicated in Seller’s Title Notice that
Seller is unwilling to remove, and proceed to Closing without an adjustment of
the Purchase Price; or (2) terminate this Agreement.  In the event that Buyer
elects to proceed to Closing with any Unacceptable Matters remaining on title,
such Unacceptable Matters shall be deemed to be Permitted Title Exceptions. If
Buyer terminates this Agreement, neither party shall have any further liability
hereunder, except those that specifically survive termination of this Agreement.


(C)           In the event that Seller fails to remove any Unacceptable Matter
that Seller is obligated to or has agreed to remove, and such failure is not
cured on or before Closing, then Buyer shall have the right to either: (1)
terminate this Agreement, in which event, notwithstanding anything to the
contrary contained in this Agreement, neither party shall have any further
liability hereunder, except those that specifically survive termination of this
Agreement; or (2) bring an action for specific performance against Seller;
provided, however, if specific performance cannot obtained through no fault of
Seller, Buyer must exercise (1) above.


(iv)         Owner’s Affidavit of Title.  At Closing, Seller shall execute and
deliver to the Title Company a standard affidavit of title in form and substance
reasonably acceptable to Seller and the Title Company.


(v)          Surveys.  Buyer, if Buyer or Buyer’s lender desires or requires,
shall obtain and pay the cost of an ALTA/ACSM Land Survey of the Property,
certified to Buyer, Seller, Buyer’s lender, if any, and the Title Company.


(f)           Risk of Loss.  The Property is vacant land.  Seller shall bear the
risk of loss through the date of Closing.


4.           Purchase Price:  If Buyer elects to exercise this Option pursuant
to this Agreement, the purchase price for the Property shall be seven million
dollars ($7,000,000.00), which purchase price shall increase at the rate of one
percent (1%) of seven million dollars ($7,000,000) per year at each anniversary
date of the Effective Date of this Agreement.(the “Purchase Price”).
 
 
3

--------------------------------------------------------------------------------

 


5.           Rights of Buyer During Option Period:  Buyer will have the right to
do all tests, inspections and investigations that Buyer deems necessary,
including, but not limited to, a Phase I environmental investigation and, if the
Phase I recommends any Phase II investigations, Phase II environmental
investigations, in Buyer’s sole discretion, and apply for and pursue all permits
and approvals deemed necessary by Buyer for Buyer’s potential ownership,
development and use of the Property, so long as such application is not adverse
to the interests of Seller.  All tests, inspections and investigations completed
by Buyer or Buyer’s agents or contractors shall be completed in a manner so as
to not unreasonably interfere with Seller‘s ownership of the Property.  Seller
gives Buyer and Buyer’s agents and contractors the right to come onto the
Property to do any tests, inspections, surveys or other items so long as they
are done in a commercially reasonable manner with minimal disturbance to the
Property.  After completing Buyer’s investigations, Buyer will restore the
Property to substantially the same condition as existed prior to such
investigations to the extent possible.  Buyer will repair any damage to the
Property caused by Buyer’s entry onto the Property to complete these tests and
investigations. In any case, Buyer shall indemnify and hold Seller harmless for
any liability arising out of the performance of the tests or inspections
conducted by Buyer or its agents pursuant to this paragraph, to the extent any
such liability is not the result of some act or omission of Seller prior to the
date Buyer conducts tests or enters the Property.  No actions permitted under
this paragraph by Buyer which could have an adverse effect on the value of the
Property may be undertaken without the prior written consent of Seller.  During
the Option Period, after providing five business days advance written notice to
Seller, Buyer will have the right, but not the obligation, to (i) enter and
occupy the Property for any purpose, including but not limited to, performing
any and all tests, inspections, surveys, investigations and other items that
Buyer deems necessary, (ii) apply for and pursue all permits and approvals
deemed necessary by Buyer, and (iii)  obtain insurance on the Property, so long
as such actions do not adversely affect the interests of Seller.  Prior to such
time as Buyer or any of Buyer’s agents enter the Property, Buyer shall
(i) obtain (or cause it contractors to obtain) policies of general liability
insurance (with an insurance company(ies) reasonably acceptable to Seller) which
insure Buyer’s agents with liability insurance limits of not less than
$2,000,000 combined single limit for personal injury and property damage (with a
broad form contractual liability endorsement covering Buyer’s indemnification
obligations hereunder) and name Seller and Seller’s property manager as
additional insureds and (ii) provide Seller with certificates of insurance
evidencing that Buyer’s agents have obtained the aforementioned policies of
insurance.  If Buyer elects to terminate this Agreement, Buyer shall promptly
furnish to Seller a copy of any reports or documents furnished to (or prepared
by) Buyer in connection with any such inspections, with no representations,
warranties or assurances from Buyer in favor of Seller or any other party as to
the content, sufficiency or accuracy of the content thereof.  Buyer acknowledges
and agrees that, notwithstanding that any investigations performed by Buyer
during the Option Period, including any Phase II environmental investigations,
tests or sampling, reveal any condition that is unacceptable to Buyer, Buyer
shall have no right to a refund of any Option Payments, Buyer’s sole remedy in
such event, except in the event of a breach of this Agreement by Seller, being
to terminate this Agreement.


6.           Permits and Approvals:  So long as such application is not adverse
to the interests of Seller, Seller agrees to cooperate with and support Buyer in
the application for and processing of any permits and approvals to subdivide
and/or develop the Property which is requested by Buyer and so that Seller can
legally convey the Property to Buyer, including, but not limited to, signing
consents required by any applicable government and municipal entities.


7.           Broker:  If either Seller or Buyer engages the services of any
broker with respect to this transaction, all commissions due such broker will be
paid by the party who engaged such broker. Seller agrees to indemnify Buyer and
hold Buyer harmless against any liability, loss, cost, damage, claim and expense
(including, but not limited to, reasonable attorneys' fees and costs of
litigation) which Buyer shall ever incur or be threatened with because of any
claim of any broker or agent claiming through Seller, whether or not
meritorious, for any such fee or commission. Buyer agrees to indemnify Seller
and hold Seller harmless against any liability, loss, cost, damage, claim and
expense (including, but not limited to, reasonable attorneys' fees and costs of
litigation) which Seller shall ever incur or be threatened with because of any
claim of any broker or agent claiming through Buyer, whether or not meritorious,
for any such fee or commission.


8.           Assignment:  Buyer may assign its rights under this Agreement to an
entity owned or controlled by Penn National Gaming, Inc. without Seller’s
consent. In all other instances, during the Option Period, Buyer may assign its
rights under this Agreement to any other party with the prior consent of Seller,
which consent shall not be unreasonably withheld, conditioned or
delayed.  Seller shall not assign its right under this Agreement without the
prior written consent of Buyer, except to an entity wholly owned or controlled
by Lakes Entertainment, Inc.
 
 
4

--------------------------------------------------------------------------------

 


9.           Option Payments. During the Option Period and only while this
Agreement is in full force and effect, Buyer shall pay to Seller Option Payments
equal to $10,000.00 annually, with the first Option Payment due and payable on
the Effective Date and thereafter annually on the anniversary date of the
Effective Date until the earlier of (i) the Closing, or (ii) the date Buyer
notifies Seller of Buyer’s termination of this Agreement. Buyer shall not be
entitled to credit the Option Payments against the Purchase Price.


10.           Seller Obligations and Representations:


(a)           Until the earlier to occur of (1) termination or expiration of
this Agreement or (2) completion of Closing under this Agreement, Seller agrees
to the following:


(i)           Seller will not directly or indirectly offer or advertise the
Property or any part thereof for sale, nor show it to any prospective purchaser;


(ii)          Seller will not, without Buyer’s prior written consent, enter into
any contract or assume any obligation that will (A) adversely affect (1)
Seller’s ownership of the Property or right to convey the Property to Buyer, or
(2) Buyer’s intended use and/or occupancy of the Property or (B) create any
lien, easement or encumbrance on the Property;


(iii)         Seller will timely pay in full all taxes and other obligations
that create or are a lien on the Property as and when due;


(iv)         Seller will comply with all applicable laws that affect the
Property;


(v)          Seller will cooperate with all customary and usual conveyancing
requests which facilitate the closing of this transaction without incurring
additional cost or liability;


(vi)         Seller, its officers and management personnel but not individual
non-managerial employees, will take no actions which directly or indirectly
adversely impact the validity or enforceability of this Agreement or the value
of the Property;


(vii)        Simultaneous with the execution of this Agreement, Seller provide
Buyer with title and environmental reports (including all exhibits thereto),
including, but not limited to, all prior Phase I environmental reports prepared
by or on behalf of Seller, and all other studies, reports, surveys or other
information (environmental or otherwise) within its possession or control
pertaining to the Property (the "Reports");


(viii)       Seller shall not for itself, and Seller has not and will not enter
into any agreement, arrangement, license or other contract, written or verbal,
with any other party to permit such third party to, enter the Property and take
any action that would adversely affect the value of or Buyer’s ability to or the
cost of developing the Property for Buyer’s intended use; and


(ix)          Seller, its officers and management personnel, will not object to
any gaming related applications or other related approvals submitted by Buyer
involving the Property or properties adjacent to it (provided that such
applications or approvals do not adversely affect Seller’s interest in the
Property).


(b)           Seller shall promptly notify Buyer if any of the following occurs
from the Effective Date until the earlier to occur of (1) termination or
expiration of this Agreement or (2) completion of Closing under this Agreement:
 
 
5

--------------------------------------------------------------------------------

 


(i)           Seller receives any notice or other communication from any
governmental or regulatory agency or authority in connection with the
transactions contemplated by this Agreement;


(ii)           any actions, suits, claims, investigations or proceedings are
commenced or, to the knowledge of Seller, threatened against, relating to,
involving, or otherwise affecting Seller or the Property or relates to the
consummation of any of the transactions contemplated by this Agreement; and/or


(iii)          Seller becomes aware of any fact, event, transaction or
circumstance, as soon as practical after it becomes known to Seller, that (A)
adversely affects or could adversely affect the ability of Seller to maintain in
full force and effect title to the Property or convey good and marketable fee
simple title to the Property to Buyer, or (B) results, or is reasonably likely
to result, in a material adverse effect to the Property or that could prevent,
materially delay or adversely affect the consummation of the transactions
contemplated by this Agreement.


(c)           If, at any time from the Effective Date until the earlier to occur
of (1) termination or expiration of this Agreement or (2) completion of Closing
under this Agreement, Seller commits a breach of any agreement affecting the
Property or violates any applicable laws, rules, regulations, conditions or
restrictions, including, without limitation, the payment of any taxes or
penalties, (each a “Violation”), Seller agrees (i) to promptly notify Buyer of
such Violation, (ii) that Buyer may, in Buyer’s sole discretion, take all such
action as Buyer deems necessary to cure such Violation on behalf of Seller and
(iii) to promptly reimburse Buyer for all costs and expenses incurred in the
event Buyer elects to take any action permitted by the preceding subsection (ii)
hereof (or in the event of a breach of this reimbursement obligation, permit
Buyer, at its election, to credit the costs against the Purchase Price). Seller
shall further notify Buyer of any government notice or communication related to
the Property, any new or threatened legal actions related to the Property or any
fact or occurrence which could adversely affect the value of the Property.


(d)           As of the Effective Date, at all times during the Option Period
and, if the Option is exercised, until and as of the date of Closing under this
Agreement, Seller represents and warrants as follows:


(i)           Seller is a limited liability company, duly formed, validly
existing and in good standing under the laws of the State of Delaware.


(ii)          Seller has full right, power and authority to enter into this
Agreement, and to sell, convey and transfer the Property to Buyer in accordance
with the terms of this Agreement and to carry out Seller's obligations
hereunder.  Each person executing this Agreement on behalf of Seller represents
and warrants that such person is duly authorized to act on behalf of Seller in
executing this Agreement, and that this Agreement constitutes a valid and
legally binding obligation of Seller enforceable against Seller in accordance
with its terms.


(iii)         Seller is not insolvent and has not made, nor anticipates making,
a general assignment for the benefit of creditors, filed any voluntary petition
in bankruptcy or, to Seller's knowledge, suffered the filing of an involuntary
petition by Seller's creditors, suffered the appointment of a receiver to take
possession of all, or substantially all, of Seller's assets, suffered the
attachment or other judicial seizure of all, or substantially all, of Seller's
assets, admitted in writing its inability to pay its debts as they generally
come due or made an offer of settlement, extension or composition to its
creditors generally.


(iv)         There are no pending or, to Seller’s knowledge, threatened
lawsuits, delinquent taxes or pending or threatened government actions or
notices relating to the Property or Seller’s ability to transfer the Property.
 
 
6

--------------------------------------------------------------------------------

 


(v)          Seller has not granted, nor, to Seller’s knowledge, has any other
party granted, to any other party other than Buyer, any unrecorded rights of
first offer to purchase, rights of first refusal to purchase, purchase options
or similar rights, or contractually required consents to transfer pertaining to
the Property.  Further, Seller represents and warrants that that certain Option
Agreement and Escrow Instructions dated November 22, 2011 as between Seller and
the Jamul Indian Village has been terminated and that no Memorandum relating to
the same has been entered into or filed by the parties thereto.


(vi)         Seller has and will continue through Closing to insure the Property
for liability in a commercially reasonable manner.


(vii)        The execution, delivery and performance by Seller of this Agreement
and the performance by Seller of the transactions contemplated hereunder, and
the conveyance and delivery by Seller to Buyer of possession and title to the
Property have each been duly authorized by such persons or authorities as may be
required, and on the Closing Date, Seller shall provide Buyer with certified
resolutions, or other instruments, in form reasonably satisfactory to Buyer,
evidencing such authorization.


(viii)       The execution, delivery and performance of this Agreement, and the
consummation of the transaction contemplated hereby, will not result in any
breach of, or constitute any default under, any agreement or other instrument to
which Seller is a party or by which Seller or the Property might be bound, and
will not result in the imposition of any lien or encumbrance against the
Property.


(ix)          Seller is not aware of, and has not received any notice from any
municipal, county, state or any other governmental agency or body with respect
to, any zoning, fire, health, environmental or building violation, or violation
of any laws, ordinances, statutes or regulations relating to pollution or
environmental standards, which have not heretofore been corrected. To Seller’s
knowledge there is no change contemplated in any applicable laws, ordinances or
restrictions, or any existing or proposed judicial, administrative or regulatory
action (including, without limitation, regarding modifications to the zoning of
the Property or the taking by eminent domain of all or a portion of the
Property), or any action by adjacent landowners, which would prevent, obstruct
or materially increase the cost of the development of the Property by the Buyer.


(x)           To Seller’s knowledge, Seller has received no written notification
that any governmental or quasi-governmental authority has determined that there
are any violations of environmental statutes, ordinances or regulations
affecting the Property.


(xi)          Seller has no knowledge of any fact or condition which would
result in the termination or limitation of the existing pedestrian and/or
vehicular access to the Property from any abutting public road.


(xii)         Seller has not (A) entered into any service contracts, utility
agreements, maintenance agreements and other contracts or agreements that are
currently in effect with respect to the Property, or (ii) executed, delivered or
obtained any guarantees, licenses, approvals, certificates, permits, variances
and warranties necessary for Seller’s current use and ownership of the Property.


(xiii)        The Property has not and will not be financed or benefit from any
form of revenue bonds, including, but not limited to, industrial revenue bonds.


(e)           Survival of Seller’s Representations and Warranties.  The
representations and warranties of Seller set forth in this Section shall survive
for a period of one (1) year following the Closing (the “Survival Period”).
 
 
7

--------------------------------------------------------------------------------

 


11.           Recording of Memorandum:  Buyer shall have the right to record a
memorandum of this Agreement (the “Memorandum”) against the Property at any time
during the Option Period.  If Buyer does not exercise the Option as provided
herein by 5:00 pm on the last day of the Option Period, this Agreement shall
automatically terminate and be of no further force and effect.  Buyer shall
provide to Seller in such event a cancellation of the Memorandum, fully executed
and in recordable form.
 
12.           Termination of Option; Remedies Upon Breach:


(a)           Notwithstanding anything contained in this Agreement to the
contrary, Buyer (in its sole and exclusive discretion) may terminate this
Agreement at any time during the Option Period by delivering to Seller written
notice of such termination, which notice shall be deemed authorization to the
escrow agent to record the release to cancel the Memorandum.  In the event of
such a termination by Buyer, except in the case where such termination results
from a breach by Seller, occurs prior to expiration of the Option Period or as
otherwise expressly provided herein, Seller shall be entitled to retain all
Option Payments received, if any, as Seller’s sole and exclusive remedy.  In the
event of termination by Buyer, only Sections 12, 13 and 14 of this Agreement
shall survive.


(b)           If, at any time during the Option Period, eminent domain
proceedings shall be threatened or commenced against the Property, or a portion
thereof, Buyer thereafter may, in its sole discretion, terminate this
Agreement.  Seller agrees that it shall give to Buyer written notice of any such
threatened or actual eminent domain proceedings within five (5) days after
Seller first becomes aware thereof, and upon the giving of such notice, Buyer
shall then have thirty (30) days within which to exercise the rights granted in
this Section 12(b).  If Buyer exercises such rights within said thirty (30) day
period, this Agreement shall terminate and thereafter both parties shall be
released from further liability or obligation hereunder (except those expressed
to survive termination of this Agreement), and Seller shall be entitled to
retain all Option Payments received, if any, as Seller’s sole and exclusive
remedy.  Notwithstanding the foregoing, Sections 12, 13 and 14 of this Agreement
shall survive.


(c)           In the event of Buyer's failure to perform its obligations under
this Agreement, Seller shall be entitled to the Option Payments paid to date as
fixed and liquidated damages, which shall constitute Seller's sole and exclusive
remedy at law or in equity for such failure, and Buyer shall have no further
liability hereunder.  Seller hereby expressly waives its rights to specific
performance and other damages, monetary or otherwise, at law or in equity.


(d)           In the event of a default by Seller of its obligations under this
Agreement occurring after Buyer delivers the Exercise Notice, Buyer shall have
the right, as its sole remedies, to either (i) terminate this Agreement, in
which event all Option Payments shall be returned to Buyer, or (ii) bring an
action for specific performance, as Buyer shall elect in its sole and absolute
determination.  Notwithstanding the foregoing, if Seller's default consists of
either (A) Seller willfully and intentionally refusing to convey title to the
Property to Buyer at Closing in accordance with the terms of this Agreement, (B)
Seller willfully and intentionally affecting title to the Property in a manner
that adversely impacts development of the Property, or (C) Buyer is precluded
from obtaining the remedy of specific performance due to the willful or
intentional act of Seller (each an "Intentional Default"), and Buyer elects to
cancel and terminate this Agreement as provided in this Section 12(d), Buyer
shall be entitled to recover any and all damages, any Option Payments made to
Seller, and out of pocket costs incurred as a result of such Intentional
Default, including reasonable attorney’s fees and costs.


(e)           No failure or default by Buyer or Seller shall result in the
termination or limitation of any right granted hereunder or the exercise of any
rights or remedies with respect to such failure or default unless and until
Buyer or Seller shall have been notified in writing by the other party of such
failure and shall have failed to remedy the same within fifteen (15) days after
the receipt of such written notice.  If such failure or default cannot
reasonably be cured within such fifteen (15) day period, then the curing party
shall be entitled to an additional period in which to effect such cure;
provided, that the curing party shall (i) commence action to cure the default or
failure within the initial fifteen (15) day period referred to above, (ii)
diligently pursue completion of the curative action, and (iii) complete such
cure, to the other party's reasonable satisfaction within fifteen (15) days
after expiration of the initial fifteen (15) day period referred to above.  This
Section 12(e) shall not apply to the cure of Unacceptable Matters which is
provided for under Section 3(e) hereof.  In addition, this Section 12(e) shall
not apply to the obligation to proceed to Closing on the Property in accordance
with the terms of this Agreement, the Parties hereto specifically acknowledging
that time is of the essence with respect to Closing.
 
 
8

--------------------------------------------------------------------------------

 


13.           Confidentiality:  Neither party shall:


(a)           disclose to any person or entity (other than the other party and
its respective representatives, attorneys, accountants, and agents or those
designated in writing by the other party) in any manner, directly or indirectly,
any confidential or proprietary information or data relevant to the other party
or its business, whether of a technical or commercial nature, obtained pursuant
to negotiation or execution of this Agreement or the effectuation of the
transactions contemplated by this Agreement; or


(b)           use, or permit  any person or entity (other than the other Party
and its respective representatives, attorneys, accountants, and agents or those
designated in writing by the other Party) to use, in any manner, directly or
indirectly any such information or data, excepting only:


(i)           disclosure or use of such data or information as is at the time
generally known or available to the public and which did not become so known or
available through any breach of any provision of this section by a Party;


(ii)          disclosures of information on a confidential basis to employees or
professional advisors of a Party who need to know such information, in each case
to use only to the extent necessary for the benefit of the Party;


(iii)         disclosures of information to the extent required by applicable
law, court order, gaming/regulatory practice or legal proceeding (including,
without limitation, the rules and regulations of the Securities and Exchange
Commission, any state securities commission or any gaming or racing laws) or any
listing agreement with, or the rules and regulations of, the NASDAQ Stock Market
or the National Association of Securities Dealers, Inc.; and


(iv)         disclosure necessary in connection with recording the Option or the
Memorandum.


Buyer and Seller shall consult with each other prior to making any public
statements with respect to this Agreement and the transactions contemplated
hereby and, except as otherwise may be required by law, a Party shall not make
any public statements, including, without limitation, any press releases, with
respect to this Agreement and the transactions contemplated hereby, without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld.


14.           Governing Law; Jurisdiction; Miscellaneous:


(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of California without regard to principles of
conflicts of law.  With respect to any provision of this Agreement finally
determined by a court of competent jurisdiction to be unenforceable, such court
shall have jurisdiction to reform such provision so that it is enforceable to
the maximum extent permitted by applicable law, and both Seller and Buyer shall
abide by such court’s determination.  In the event that any provision of this
Agreement cannot be reformed, such provision shall be deemed to be severed from
this Agreement, but every other provision of this Agreement shall remain in full
force and effect and the Parties shall negotiate in good faith to agree upon and
implement replacement terms that most closely preserve the economic costs and
benefits inherent in the impossible or unenforceable provision(s).  In the event
of a dispute under this Agreement, Buyer and Seller agree that the appropriate
forum for any such disputes shall be a Federal Court of competent jurisdiction
in California.  The court shall award the reasonable attorney’s fees and other
costs and expenses related to the dispute to the Party that substantially
prevails.
 
 
9

--------------------------------------------------------------------------------

 


(b)           Except as specifically provided in this Agreement to the contrary,
each Party shall be responsible for their own costs and expenses relative to the
negotiation and performance of this Agreement.  Notwithstanding anything
contained in this Agreement to the contrary, except in the event of a breach of
Section 12(d) or Section 13 of this Agreement or a violation of law, in no event
will either Party be liable for punitive, special or consequential damages.


(c)           Nothing in this Agreement shall be construed as implying or
intending any third party beneficiaries to this Agreement.


(d)           Each Party acknowledges that it has had the opportunity to have
counsel review this Agreement and that no ambiguities shall be construed against
the drafting party.


(e)           Any notices required hereunder shall be in writing, shall be
transmitted by certified mail, postage prepaid, return receipt requested, or by
nationally recognized overnight courier, shall be deemed given when received or
when receipt is refused, and shall be addressed to the Parties as follows:


(i)           If intended to Seller, to:


Lakes Kean Argovitz Resorts – California, LLC
c/o Lakes Entertainment, Inc.
130 Cheshire Lane, Suite 101
Minnetonka, MN 55305
Fax: 952.449-7029
Attention: Timothy J. Cope, President


with copy to:


Lakes Entertainment, Inc.
130 Cheshire Lane, Suite 101
Minnetonka, MN 55305
Fax:  952-449-7068
Attention: Damon E. Schramm, VP - General Counsel


(ii)          If intended to Buyer, to:


c/o Penn National Gaming, Inc.
825 Berkshire Boulevard
Wyomissing, Pennsylvania 19610
Attention: Steven Snyder
 
with copy to:


Carl Sottosanti
Vice President and Deputy General Counsel
Penn National Gaming, Inc.
825 Berkshire Boulevard
Wyomissing, Pennsylvania 19610


(f)           This Agreement may be executed in multiple counterparts each of
which shall be considered an original. Any signature page that is faxed or
transmitted electronically shall be effective as an original signature
page.  Any signature page to any counterpart may be detached from such
counterpart without impairing the legal effect of the signatures thereon and
thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.
 
 
10

--------------------------------------------------------------------------------

 


(g)           This Agreement constitutes the entire agreement between the
Parties and shall supersede all prior negotiations, understandings and
agreements of the Parties relative to the subject matter of this Agreement.


(i)           Nothing contained herein shall create a joint venture or
partnership between Buyer and Seller, or an agency principal relationship.


(j)           This Agreement is solely for the benefit of Buyer and Seller (and
in the case of any escrow agreement in connection with Closing, to the extent
provided therein, the Title Company) and nothing contained in this Agreement
shall be deemed to confer upon anyone other than Buyer and Seller (and in the
case of any escrow agreement in connection with Closing, to the extent provided
therein, the Title Company) any right to insist upon or to enforce the
performance or observance of any of the obligations contained herein or
therein.  All conditions to the obligations of Buyer and Seller to consummate
the transactions contemplated by this Agreement are imposed solely and
exclusively for the benefit of each such Party as provided therein and no other
person or entity shall have standing to require satisfaction of such conditions
in accordance with their terms or be entitled to assume that Buyer or Seller
will refuse to consummate the transactions contemplated in this Agreement in the
absence of strict compliance with any or all thereof and no other person or
entity shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Buyer or Seller if, in each Party’s sole discretion, such Party deems it
advisable or desirable to do so.


(k)           Time is of the essence with respect to the provisions of this
Agreement.


(l)           At the Closing, subject to the specific terms of Section 10 of
this Agreement, Buyer will be acquiring the Property in its “AS-IS” condition,
with all faults, if any, and without any warranty, express or implied.


(m)           Should any state or federal regulatory authority take any written
action to nullify or otherwise disrupt this Agreement, or any other agreement to
which Lakes Entertainment, Inc. or its affiliates (“Lakes”) is a party as a
result of this Agreement or Lakes’ association with Buyer, or should Lakes
determine through its own extensive due diligence that such Agreement or
affiliation is likely to jeopardize any state or federal regulatory license or
permit Lakes holds or for which it is applying, then the Parties shall
immediately meet and negotiate in good faith to agree to such modifications as
may be necessary to obtain such regulatory approval hereof while still
maintaining the intent and purpose of this Agreement.  If at any time any state
or federal regulatory authority shall determine in writing that this Agreement
or Lakes’ association with Buyer renders Lakes unsuitable for licensing or any
other agreement to which the Lakes or its affiliates is a party, or should Lakes
determine through its own extensive due diligence that such Agreement or
affiliation is likely to jeopardize any regulatory license or permit Lakes holds
or for which it is applying, and the Parties hereto fail or unable to take such
remedial action that would satisfy such regulatory authority, then this
Agreement shall immediately terminate and become null and void. Seller
acknowledges the unique nature of real property and agrees (a) to not rely on
this provision in the absence of tangible evidence of a material regulatory
concern, (b) to not rely on this provision to evade the intent of this Agreement
or to otherwise increase the consideration, and (c) to invoke the termination
remedy in this provision only after giving Buyer sufficient time to explore in
good faith potential cures.


(n)           The Parties hereto shall not in any way disparage the other party,
its affiliates, agents, executives, employees or businesses in connection with
the Property or Buyer’s intended use of the Property.




[Signature page to follow]

 
11

--------------------------------------------------------------------------------

 
 
The undersigned execute this Agreement on the date(s) shown, intending to bind
themselves and their respective heirs, personal representatives, executors,
successors and assigns.
 

Dated:  
Buyer:
 
PENN NATIONAL GAMING, INC.
                    9/14/12  
By:
/s/ Robert S. Ippolito       Name:
Robert S. Ippolito
      Title: VP/Secretary/Treasurer  

 

Dated:  
Seller:
 
LAKES KEAN ARGOVITZ RESORTS – CALIFORNIA, LLC
                    9/14/12  
By:
/s/ Damon Schramm       Name:
Damon Schramm
      Title: Secretary  

 

   
As to Sections 10(a)(i), (ii), (vi), (viii) and (ix), and 13:
  Dated:          
LAKES ENTERTAINMENT, INC.
                    9/14/12  
By:
/s/ Damon Schramm       Name:
Damon Schramm
      Title: VP-General Counsel, Secretary  

 
 
12